Title: To James Madison from Francis Corbin, 24 September 1818
From: Corbin, Francis
To: Madison, James


My dear Sir
(Wh: Ch: Po: Off) The Reeds. Sepr. 24th: 1818
On the 18th. of this month I intended to have set out on my journey to pay my respects to you and to Mrs. Madison at Montpelier. But Symptoms of the Gout, occasioned by being caught in a heavy rain, warned me, and still warn me not to venture at any distance from home. If these should wear off, and my Plantation matters, which are very backward, Tobacco especially, will permit me to leave them in the course of the Autumn, I hope yet to be able to gratify my wishes. My first Visit has furnished me with many inducements to make a Second.
I was very much pleased with your Agricultural Essay, tho’, I confess, I am not sanguine enough to expect any great improvement in our Cultivation so long as Slavery exists in our Country. Farming and Slavery are incompatible with one another. Our Agricultural Societies, I fear, will do no more towards perfection in the first, than our Colonization Society is likely to do towards the abolition of the second. Our labors, in both respects, are those of the Belides.
I hope your Lawler Wheat succeeded last year and that your Crop equalled your Expectations. Ours here was injured very much by the Fly and by the Frost. Not more than half a Crop was made in this neighborhood, and, I believe, I may say in this Congressional District. The Corn was much injured by the long drought, tho’, upon the whole, it will turn out pretty well. Our Tobacco was totally burnt up after three different plantings. We planted, however, a fourth time on the fifth and 6th. of July. The greater part of this planting will turn out well, if the Frost will keep off till the 10th. or 15th. of October. Yet, after all, we shall not make more than two thirds of a Crop—if that. The price will, nevertheless, compensate for the deficiency. By the last advices, such as I make here, and have just shipped, (prime, top stemmed, Sweet Scented,) sells for 12d. to 13d. a pound. This will give for our Hogsds. of 1500 lb. a nett £67 to £68 Stg. a Hogsd.
   
   about the price of a Pipe of Madeira—and no bad exchange!


In making Tobo. and Indian Corn there is more certainty and less waste, both of the articles themselves and of the labor required to make them, than in the culture of Small grain, and less expence into the bargain, which upon the whole, I think, makes Planting more profitable, and, therefore, more compatible with Slave Labor, the most Expensive of all labor, than Farming. It is well, however, to make a mixed crop. The Wheat comes in at a good time to pay Taxes, to lay in Fall supplies &c, and fills up chinks vastly well. It serves as a sort of “Veles” or Skirmisher to the Main Body of Corn and Tobacco.
Be pleased to present my more than respectful Esteem to Mrs Madison, and my friendly regards to Mr. Todd, who promised to shoot wild Turkies here with my Son last Winter. But he forgot to remember his promise. We shall be happy to see him this Winter, and “happier than we know,” as Milton says, to see you and Mrs Madison, if you should ever visit these lower Regions. With great Respect I am, very Sincerely, My Dear Sir, your faithful Friend and Obt. St.
Francis Corbin
P S. When I returned home last Fall I endeavoured to send you up some Chubbs for your Mill Pond. But it is impossible to carry them more than 15 or 20 Miles a Day—as the Water must be shifted every 5 or 6 miles—and the jolting kills them. They must be got into Orange as they were got here by being removed from Mill Pond to Mill Pond only a few Miles from each other.
